Citation Nr: 1428335	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  05-28 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a seizure disorder due to head injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to January 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In October 2010, the Veteran, accompanied by his representative, testified at a hearing before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

In December 2010, June 2012, and August 2013, this matter was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that another remand is necessary prior to final adjudication of the Veteran's service connection claim for a seizure disorder.  

The Board most recently remanded the Veteran's claim in August 2013 for a new VA opinion as to the etiology of the claimed seizure disorder.  The Veteran underwent a VA examination in November 2013.  The examiner, however, did not provide an adequate opinion with respect to the Veteran's claim.  Namely, the examiner did not opine as to whether any currently diagnosed seizure disorder or residuals of a head injury clearly and unmistakably preexisted service, and if so, whether the severity of his condition was permanently increased beyond its natural progression during service.  

The Board is obligated by law to ensure that the Agency of Original Jurisdiction (AOJ) complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the issue must once again be remanded.  As such, the Board finds that the Veteran's claim should be again be remanded for a new opinion with respect to his claimed seizures.

Additionally, it appears that the Veteran has relocated from California to Florida.  In light of the Veteran's new address, the Board finds that the appeal must be remanded to the Oakland RO to allow them to transfer jurisdiction of the case to the appropriate RO.  Following the transfer, the Veteran should be afforded a new examination to determine the nature and etiology of his seizures.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be transferred to the appropriate RO near his new residence.

2.  Schedule the Veteran for a VA examination with an appropriate examiner to ascertain the nature and etiology of any current seizure disorder, including an assessment as to whether any current disability is etiologically related to service.  The claims file and any records contained in Virtual VA/VBMS must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

The examiner should determine the diagnoses of any current seizure disorder and/or residuals of a head injury, and for each disability identified, the examiner should: 

a)  Indicate whether the disability clearly and unmistakably existed prior to the Veteran's entrance onto active duty-to include as due to the reported head trauma at age 3;

b)  For each disability due to head trauma or seizures that existed prior to service, indicate whether the disability clearly and unmistakably DID NOT increase in severity beyond the natural progression of the disability during active duty (i.e. disorder was not aggravated by service), to include the claimed head trauma from being hit by a hatch door in the winter of 1979;

c)  For any seizure disorder or residual of head trauma that did not clearly and unmistakably exist prior to active duty and was not aggravated by active duty, the examiner should provide an opinion as to whether there is a 50 percent or greater probability that the claimed seizure disorder due or head trauma residual is related to the Veteran's military service.

In addition, the examiner must comment on the approximate date of onset and etiology of any diagnosed seizure disorder or head injury residuals as shown by the evidence of record. 

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate. 

In rendering the requested opinion, the examiner must specifically acknowledge and discuss the competent and credible lay evidence regarding the onset of the symptoms reported by the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23 (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion). 

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.
 
3.  The RO or AMC should ensure that the requested opinions are provided prior to returning this case to the Board.  If not, supplemental opinions should be requested.  

4.  Thereafter, readjudicate the Veteran's claim.  If the benefits sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



